PER CURIAM.
Appellant's pro se motion to withdraw his plea was abandoned with the filing of his notice of appeal, In re Forfeiture of $104,591 in U.S. Currency, 589 So.2d 283 (Fla.1991). His allegation of ineffective assistance of appellate counsel must be raised in a proper petition for writ of habe-as corpus.
The judgement and sentence are AFFIRMED without prejudice to appellant’s right to file in the trial court a motion for post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.850 based upon allegations of ineffective assistance of trial counsel.
SHIVERS, WIGGINTON and BARFIELD, JJ., concur.